Citation Nr: 1705245	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to March 1959 and from October 1961 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for bilateral hearing loss and assigned a non-compensable rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge in November 2016 at the RO.  However, a written transcript of the proceeding could not be produced due to technical difficulties encountered in the Digital Audio Recording System.  On January 2017, the RO notified the Veteran of the audio malfunction and informed him of an opportunity to testify at another hearing.  The Veteran responded and requested another hearing before a Veterans Law Judge at a Travel Board Hearing at his local RO.  Because travel board hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing located at his local RO.  Notify the Veteran and representative of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




